Citation Nr: 0719839	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954, including honorable service in the Korea Conflict.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed bilateral hearing loss due to in-
service noise exposure.

3.  The veteran developed tinnitus due to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran indicated that he was not treated for hearing 
loss or tinnitus during service.  The veteran stated that he 
has had hearing loss since he returned from service in Korea.  
The veteran stated that he has a hard time hearing people, 
especially from his left ear.  He also reported consistent 
ringing in his ears for as long as he could recall.  While in 
service, the veteran was stationed on the front line and at 
times was near the field where military jets took off.  He 
indicated that he was exposed to noise from various weapons, 
including, hand grenades, machine guns, rifle fire and bombs.  
The veteran noted that the Army did not provide him with 
hearing protection.  After discharge, he worked in various 
routine labor jobs.  Specifically, he did construction, 
painting, electrical, home repair, welding, and metal 
fabrication.  As required in his post-service employment, he 
used foam ear plugs for hearing protection.  

In March 2002, the veteran first sought treatment for hearing 
loss and ringing in the ears.  In his report, the physician 
noted some of the veteran's personal history.  Specifically, 
he noted that the veteran had several ear infections as a 
child, that the veteran had been complaining of hearing loss 
for at least a decade, and that he occasionally had tinnitus.  
The physician also indicated that the veteran was exposed to 
moderate noise at his post-service occupation.  

During this March 2002 visit, the veteran underwent private 
audiological testing, and pure-tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
50
75
75
LEFT
70
65
70
80
85

In April 2003, the veteran sought further treatment for 
hearing loss and ringing in his ears.  In his report, the 
audiologist noted the veteran's history of hearing loss.  
The veteran advised the audiologist that since his service 
in the Army, he has experienced severe hearing loss and 
constant high-pitched tinnitus.  The audiologist related 
that the veteran did not have hearing loss before the 
military, nor did he have hereditary factors that could have 
contributed to his hearing loss.  The audiologist found that 
the veteran had moderate to profound sensory neural hearing 
loss in the right ear, and a severe mixed hearing loss in 
the left ear.  The audiologist opined that the veteran's 
hearing loss was worse than what he would expect from the 
normal aging process, and there was a very high probability 
the veteran's hearing loss was caused by in-service exposure 
to loud noise.  

In July 2003, the veteran underwent a VA audiological 
examination.  The audiologist reviewed the veteran's entire 
claims folder, and noted his medical history in her report.  
The audiologist diagnosed the veteran as having mild sloping 
to severe mixed hearing loss in the right ear with good word 
recognition.  In his left ear, the audiologist diagnosed him 
as having severe mixed hearing loss with fair word 
recognition.  The audiologist stated that the veteran's 
hearing loss was a result of childhood ear infections and 
post-service occupational noise exposure.  She opined that it 
was less likely than not that this veteran's hearing loss and 
tinnitus were related to his military service.  

Following a complete review of the record evidence, the Board 
finds that the veteran's credible testimony is consistent 
with the nature of his service duties while stationed in 
Korea.  Additionally, the veteran has consistently been 
diagnosed as having bilateral hearing loss and tinnitus. The 
evidence also shows that the veteran's post-service employers 
required ear plugs for hearing protection, and he was not 
provided with hearing protection while stationed in Korea.  
The audiologist from the April 2003 evaluation opined that 
there was a very high probability that the veteran's hearing 
loss and tinnitus was caused by in-service noise exposure.  
The VA audiologist opined that the veteran's hearing loss and 
tinnitus were results of either childhood ear infections or 
post-service occupational noise.  The Board finds both 
audiologist reports credible and reflective of the medical 
history as presented by the veteran.  Therefore, in light of 
the credible evidence that the only unprotected periods of 
noise exposure were during service, the Board finds the 
evidence to be in relative equipoise as to the origin of the 
disabilities.  Accordingly, reasonable doubt is resolved in 
the veteran's favor and service connection is granted for 
bilateral hearing loss and tinnitus as having developed as 
results of in-service noise exposure.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulation governing the award of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
law and regulation governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


